office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b01 airving preno-120813-06 uilc date date to senior team coordinator lmsb-ctm team atlanta ga from associate chief_counsel income_tax accounting subject procedure for processing refunds under sec_1400n as added by goza this chief_counsel_advice responds to your request for assistance legend taxpayer --------------------------------------------------- issue whether a taxpayer may request a tentative refund under sec_6411 of the internal_revenue_code as a result of making an election under sec_165 and sec_1400n to deduct a qualifying hurricane katrina-related public_utility loss in the fifth year preceding the year of the disaster conclusion yes the form_1139 with attachments filed by the taxpayer is an effective election under sec_165 and sec_1400n and an effective application_for a tentative or quick refund under sec_6411 that should be processed under the procedures for such applications preno-120813-06 facts the taxpayer filed a form_1139 with attachments on which it elected to deduct in a public_utility loss described in sec_1400n and requested a tentative refund of tax paid for law and analysis sec_165 of the internal_revenue_code provides that if a taxpayer sustains a loss attributable to a disaster occurring in an area subsequently determined by the president of the united_states to warrant assistance by the federal government under the disaster relief and emergency assistance act the taxpayer may elect to deduct that loss on the taxpayer's return for the taxable_year immediately preceding the taxable_year in which the disaster occurred sec_1_165-11 of the income_tax regulations provides that a taxpayer must make the sec_165 election by filing a return an amended_return or a refund claim on or before the later of the due_date of the taxpayer's income_tax return determined without regard to any extension of time for filing the return for the taxable_year in which the disaster actually occurred or the due_date of the taxpayer's income_tax return determined with regard to any extension of time for filing the return for the immediately preceding_taxable_year the election is irrevocable days after it is made sec_6411 provides that a taxpayer may file an application_for a tentative_carryback_adjustment of the tax for a prior year affected by a net_operating_loss_carryback a business_credit carryback or certain capital_loss carrybacks generally the application must be filed on or after the date of filing for the return for the year of the loss or credit from which the carryback results and within_12_months after the end of that year sec_6411 provides an expedited procedure for a limited examination of the tentative refund application and for refund_or_credit within a prescribed 90-day time frame sec_6411 provides similar rules for certain claim of right adjustments the election to deduct a disaster_loss in the preceding year under sec_165 is not generally subject_to the tentative or quick refund procedures under sec_6411 sec_1400n as enacted on date by the gulf_opportunity_zone act of p l provides as follows o treatment of public_utility_property disaster losses in general upon the election of the taxpayer in the case of any eligible public_utility_property loss-- see also notice_2006_17 2006_10_irb_559 granting taxpayers affected by hurricanes katrina rita or wilma additional time to make the election preno-120813-06 a sec_165 shall be applied by substituting the fifth taxable_year immediately preceding for the taxable_year immediately preceding b an application_for a tentative_carryback_adjustment of the tax for any prior taxable_year affected by the application of subparagraph a may be made under sec_6411 and c sec_6611 shall not apply to any overpayment attributable to such loss eligible public_utility_property loss for purposes of this subsection-- a in general the term eligible public_utility_property loss means any loss with respect to public_utility_property located in the gulf_opportunity_zone and attributable to hurricane katrina b public_utility_property the term public_utility_property has the meaning given such term by sec_168 without regard to the matter following subparagraph d thereof waiver of limitations if refund_or_credit of any overpayment_of_tax resulting from the application of paragraph is prevented at any time before the close of the 1-year period beginning on the date of the enactment of this section by the operation of any law or rule_of law including res_judicata such refund_or_credit may nevertheless be made or allowed if claim therefor is filed before the close of such period in sec_1400n congress specifically provided that an adjustment of the tax for any prior taxable_year affected by the extended sec_165 disaster throwback election may be made under sec_6411 thus taxpayers have the option to obtain a refund_or_credit for such losses either through normal refund procedures by filing a refund claim on form 1120x or by filing an application_for a tentative or quick refund under sec_6411 using a form_1139 the option to apply for a tentative refund applies to a refund_or_credit from the fifth year preceding the hurricane katrina disaster for a calendar-year taxpayer as well as for example a refund_or_credit resulting from carrying back or carrying over to a year prior to a net_operating_loss created by deducting the disaster_loss in if an application_for a tentative refund is made it must be processed within the 90-day time frame set by sec_6411 sec_1400n provides a special extended period for making such an application in the case of a qualified_public_utility loss described in that section if the refund_or_credit would otherwise be barred by operation of law this provision effectively extends the period of limitations for refund_or_credit under sec_6511 if it would otherwise have terminated and supersedes any shorter deadlines that might otherwise apply under sec_165 and sec_6411 the application may be made prior to the filing of the taxpayer's return for and is timely if made by date one year from the date sec_1400n was enacted preno-120813-06 the internal_revenue_service is revising form_1139 and the accompanying instructions which will reflect certain disaster-related provisions added in response to hurricanes katrina rita and wilma however a current form_1139 such as the one filed by the taxpayer that makes the sec_1400n election and provides the information required by sec_165 and sec_6411 and the related regulations is an effective tentative refund application_for purposes of sec_1400n and should be processed accordingly please call if you have any further questions robert m brown associate chief_counsel income_tax accounting by ________________________ andrew m irving senior counsel branch income_tax accounting cc --------------------- -------------------------------------------------- -------------------------------------------- ------------------------------- ---------------------------------- --------------------------------------------------- ------------------------------------------------
